MEMORANDUM OF DECISION.
The Petitioner for habeas corpus relief, Romeo Thiboutot, appealed from an order entered in the Supreme Judicial Court by a single justice denying him such relief. He asserts that he was unlawfully denied bail pending trial for murder in the Superior Court, Sagadahoc County.
After the oral argument of his appeal, but before a decision was reached thereon, the Petitioner was tried in Superior Court for the offense for which he was being *331detained. On January 17, 1984, he was - acquitted and discharged without day.
Accordingly, we dismiss the appeal on the ground of mootness.
The entry is:
Appeal dismissed.
All concurring.